IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 42183

STATE OF IDAHO,                                    )   2015 Unpublished Opinion No. 472
                                                   )
        Plaintiff-Respondent,                      )   Filed: April 17, 2015
                                                   )
v.                                                 )   Stephen W. Kenyon, Clerk
                                                   )
JOSEPH DRAYTON COOK,                               )   THIS IS AN UNPUBLISHED
                                                   )   OPINION AND SHALL NOT
        Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                   )

        Appeal from the District Court of the Second Judicial District, State of Idaho,
        Latah County. Hon. John R. Stegner, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.


                          Before LANSING, Judge; GUTIERREZ, Judge;
                                    and GRATTON, Judge



PER CURIAM
        Joseph Drayton Cook was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c)(1). The district court withheld judgment and placed Cook in Mental Health Court.
Cook violated the terms of the program and the district court imposed a unified four-year
sentence with a one-year determinate term but retained jurisdiction.           The district court
subsequently relinquished jurisdiction and ordered execution of Cook’s sentence. Cook appeals
the district court’s decision to relinquish jurisdiction.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district

                                                   1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and reasonably determined that probation was not appropriate. We hold
that Cook has failed to show that the district court abused its discretion in relinquishing
jurisdiction.
        The order relinquishing jurisdiction is affirmed.




                                                     2